DETAILED ACTION

Response to Arguments
Applicant’s arguments, see application, filed 02/25/2022, with respect to the 112 rejections have been fully considered and are persuasive.  The 112 rejections have been withdrawn. 
Applicant's arguments filed 02/25/2022 have been fully considered but they are not persuasive.  Applicant has incorporated partial limitations from dependent claim 5 and is arguing that the prior art does not teach these partial limitations.  Applicant’s reasoning is that Venkataraman discloses a long list of characteristics (See Remarks Pg. 12).  The examiner disagrees.  Venkataraman does disclose two camera arrays that have different imaging characteristics (para. 0009), wherein the imaging characteristics comprise resolution.  The primary reference Knebel discloses two cameras for light field imaging for a microscope.  Therefore, it would be obvious to one of ordinary skill in the art to perform a simple substitution of cameras and to utilize the two cameas in Knebel with different imaging characteristics of Venkataraman to provide better imaging results.  Additionally, Venkataraman discloses the parameters are configured to allow a high degree of flexibility and programmability (para. 0104).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Knebel (US 2018020317) in view of Venkataraman et al. (herein after will be referred to as Venkataraman) (US 20110080487).

Regarding claim 1, Knebel discloses
an analyzer for analyzing a medical sample, the analyzer comprising: an optical microscope for imaging a light field in an object region for the purposes of imaging the sample, [See Knebel [0004] Microscope.]
the microscope comprising a light source for illuminating the sample and an objective lens comprising a converging lens for converging and focusing light beams emanating from the illuminated sample, [See Knebel [0004] Illuminated with a light beam in form of a light sheet.  Also, see Fig. 6, objective (30).]
a digital recording device for recording the light beams, and a light field camera provided on the microscope for capturing the light field from the object region imaged in the microscope.  [See Knebel [Fig. 6] Light field camera (50).]
wherein a further camera for capturing an image in an object plane in the object region is provided on the microscope,  [See Knebel [0020] Two detection paths leading to different cameras.  Also, see 0004, microscope.]
Knebel does not explicitly disclose
wherein the further camera has a higher lateral resolution than a lateral resolution of the light field camera,  
However, Venkataraman does disclose
wherein a further camera for capturing an image in an object plane in the object region is provided on the microscope, wherein the further camera has a higher lateral resolution than a lateral resolution of the light field camera,  [See Venkataraman [0009] First and second imager, where the imagers have different imaging characteristics.  Also, see 0098, image characteristics refer to FOV’s and resolution.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Knebel to add the teachings of Venkataraman, in order to obtain different imaging characteristics such that improved imaging results are obtained.

Regarding claim 2, Knebel (modified by Venkataraman) disclose the device of claim 1.  Furthermore, Knebel discloses
wherein the light field camera comprises a microlens array with lenses with different focal lengths, wherein the microlens array is used by the light field camera to image an intermediate image of the light field imaged in the [See Knebel [0049] Heterogenous microlens arrays having different focal lengths.]

Regarding claim 5, Knebel (modified by Venkataraman) disclose the device of claim 1.  Furthermore, Knebel does not explicitly disclose
wherein a resolution of the further camera is twice a resolution of the light field camera, and wherein the further camera has a larger field of view than the light field camera.  
However, Venkataraman does disclose
wherein a resolution of the further camera is twice a resolution of the light field camera, and wherein the further camera has a larger field of view than the light field camera. [See Venkataraman [0009] First and second imager, where the imagers have different imaging characteristics.  Also, see 0098, image characteristics refer to FOV’s and resolution.]
Applying the same motivation as applied in claim 1.

Regarding claim 9, Knebel discloses
a method for ascertaining two-dimensional or three-dimensional information about a cell or a medical preparation with an analyzer, the method comprising the steps of:  [See Knebel [0003] Light sheet microscopy is used in cell biology.]
(a) supplying a sample with the cell or the medical preparation to a microscope, the microscope for imaging a light field in an object region and comprising a light [See Knebel [0027] Imaging cells.  Also, see 0004, Illuminated with a light beam in form of a light sheet.  Also, see Fig. 6, objective (30).]
b) recording light beams emanating from the cell or the medical preparation with a digital recording device in response to illuminating the sample with the light source, [See Knebel [Fig. 6] Light field camera (50).  Also, see 0034, includes image sensor/pixel sensor.]
c) imaging the light field imaged in the microscope from the object region with a light field camera, [See Knebel [Fig. 6] Light field camera (50).]
c2) imaging an object plane in the object region with a further camera, [See Knebel [0020] Two detection paths leading to different cameras.  Also, see 0004, microscope.]
d) ascertaining two-dimensional or three-dimensional or volumetric information about the cell or the medical preparation from information of the light beams recorded in step b) or information of the light field imaged in step c) or step c2). [See Knebel [0034] Conventional image acquisition.  Also, see 0035, image reconstruction to determine Z resolution.]
Knebel does not explicitly disclose
wherein the further camera has a higher lateral resolution than a lateral resolution of the light field camera,  
However, Venkataraman does disclose
the further camera having a higher lateral resolution than a lateral resolution of the light field camera, and  [See Venkataraman [0009] First and second imager, where the imagers have different imaging characteristics.  Also, see 0098, image characteristics refer to FOV’s and resolution.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Knebel to add the teachings of Venkataraman, in order to obtain different imaging characteristics such that improved imaging results are obtained.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Knebel (US 2018020317) in view of Venkataraman (US 20110080487) and in further view of Zahniser et al. (herein after will be referred to as Zahniser) (US 20120262703).

Regarding claim 3, Knebel (modified by Venkataraman) disclose the device of claim 1.  Furthermore, Knebel does not explicitly disclose
wherein the analyzer is an automated hematology analyzer, and the sample is a blood sample comprising blood cells.
However, Zahniser does disclose
wherein the analyzer is an automated hematology analyzer, and the sample is a blood sample comprising blood cells. [See Zahniser [0065] Automated hematology system for measuring volumes of blood cells.]
 It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Knebel (modified by Venkataraman) to add the teachings of Zahniser, in order to apply the microscopic imaging of Knebel to a specific object such as blood cells using the automated hematology system in Zahniser.  [See Zahniser [0003]].

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Knebel (US 2018020317) in view of Venkataraman (US 20110080487) and in further view of Levoy et al. (herein after will be referred to as Levoy) (US 20080266655). 

Regarding claim 4, Knebel (modified by Venkataraman) disclose the device of claim 1.  Furthermore, Knebel does not explicitly disclose
wherein the microscope is an amplitude contrast microscope or a phase contrast microscope or a differential interference contrast (DIC) microscope.
However, Levoy does disclose
wherein the microscope is an amplitude contrast microscope or a phase contrast microscope or a differential interference contrast (DIC) microscope. [See Levoy [0088] DIC methods.  Also, see Fig. 1, Microscope (100).]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Knebel (modified by Venkataraman) to add the teachings of Levoy, in order to improve upon the challenges in microscopy imaging applications [See Levoy [0006]].

Regarding claim 12, Knebel (modified by Venkataraman) disclose the method of claim 9.  Furthermore, Knebel does not explicitly disclose
further comprising the step of: e) carrying out digital refocusing or a focus variation by way of the two dimensional or three-dimensional or volumetric information of the cell, ascertained in step d), along an optical axis of the microscope, wherein the digital refocusing is implemented in computer-assisted or numerical fashion.  
However, Levoy does disclose
further comprising the step of: e) carrying out digital refocusing or a focus variation by way of the two dimensional or three-dimensional or volumetric information of the cell, ascertained in step d), along an optical axis of the microscope, wherein the digital refocusing is implemented in computer-assisted or numerical fashion.  [See Levoy [Abstract] Information from the detected light is used to compute refocused images.  Also, see 0061, refocusing the microscope by changing length.]
Applying the same motivation as applied in claim 4.

Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Knebel (US 2018020317) in view of Venkataraman (US 20110080487) and in further view of Steffen et al. (herein after will be referred to as Steffen) (US 20100110538).

Regarding claim 6, Knebel (modified by Venkataraman) disclose the device of claim 5.  Furthermore, Knebel does not explicitly disclose
wherein the further camera is a color camera.  
However, Steffen does disclose
wherein the further camera is a color camera.  [See Steffen [0003] Second camera is a 3-chip CCD camera for a microscope which receives wavelengths below 700nm.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Knebel (modified by Venkataraman) to add the teachings of Steffen, in order to improve upon imaging by avoiding color aberration by using a 3-chip CCD camera [See Steffen [0057]].

Regarding claim 19, Knebel (modified by Venkataraman and Steffen) disclose the device of claim 6.  Furthermore, Knebel does not explicitly disclose
wherein the resolution of the further camera is four times the resolution of the light field camera, or the further camera is a 3-chip color camera.   
However, Steffen does disclose
wherein the resolution of the further camera is four times the resolution of the light field camera, or the further camera is a 3-chip color camera.   [See Steffen [0003] Second camera is a 3-chip CCD camera for a microscope.]
Applying the same motivation as applied in claim 6.

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Knebel (US 2018020317) in view of Venkataraman (US 20110080487) in view of Hoover et al. (herein after will be referred to as Hoover) (US 20040156109) and in further view of Levoy (US 20080266655).


wherein an incoherent illumination Sigma is greater than 0.8 on the microscope, wherein the Sigma is given as a ratio of a numerical aperture of an illumination of the sample and a numerical aperture of the objective lens, and
wherein the microscope is a differential interference contrast (DIC) microscope.  
However, Hoover does disclose
wherein an incoherent illumination Sigma is greater than 0.8 on the microscope, wherein the Sigma is given as a ratio of a numerical aperture of an illumination of the sample and a numerical aperture of the objective lens, and [See Hoover [0008] Condenser NA is equal to the NA of the objective.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Knebel (modified by Venkataraman) to add the teachings of Hoover, in order to incorporate the benefits of Koehler illumination [See Hoover [0007]].
Knebel (modified by Hoover) do not explicitly disclose 
wherein the microscope is a differential interference contrast (DIC) microscope.  
However, Levoy does disclose
wherein the microscope is a differential interference contrast (DIC) microscope.  [See Levoy [0088] DIC methods.  Also, see Fig. 1, Microscope (100).]
 It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Knebel (modified by Venkataraman and [See Levoy [0006]].

Regarding claim 20, Knebel (modified by Venkataraman, Hoover and Levoy) disclose the device of claim 7.  Furthermore, Knebel does not explicitly disclose
wherein the incoherent illumination Sigma is equal to 1.0 on the microscope.  
However, Hoover does disclose
wherein the incoherent illumination Sigma is equal to 1.0 on the microscope.  [See Hoover [0008] Condenser NA is equal to the NA of the objective.]
Applying the same motivation as applied in claim 7.

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Knebel (US 2018020317) in view of Venkataraman (US 20110080487) and in further view of Goix et al. (herein after will be referred to as Goix) (US 20080003685).

Regarding claim 8, Knebel (modified by Venkataraman) disclose the device of claim 1.  Furthermore, Knebel does not explicitly disclose
wherein the analyzer comprises a flow cell for supplying the sample and wherein an object plane of the microscope lies in the flow cell.  
However, Goix does disclose
wherein the analyzer comprises a flow cell for supplying the sample and wherein an object plane of the microscope lies in the flow cell.  [See Goix [Fig. 3A and 0055] Analyzer with microscope for imaging a flow cell, where the imaging is performed in the flow cell.] 
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Knebel (modified by Venkataraman) to add the teachings of Goix, in order to provide an obvious way of transporting the cells to be imaged via a flow cell.
 
Regarding claim 10, Knebel (modified by Venkataraman) disclose the method of claim 9.  Furthermore, Knebel does not explicitly disclose
wherein the sample in step a) is supplied to the analyzer by way of a flow cell and wherein an object plane in the object region of the microscope lies in the flow cell, 
or wherein the sample in step a) is supplied to the analyzer on an object carrier by way of a sample supply appliance for object carriers. 
However, Goix discloses
wherein the sample in step a) is supplied to the analyzer by way of a flow cell and wherein an object plane in the object region of the microscope lies in the flow cell, [See Goix [Fig. 3A and 0055] Analyzer with microscope for imaging a flow cell, where the imaging is performed in the flow cell.] or wherein the sample in step a) is supplied to the analyzer on an object carrier by way of a sample supply appliance for object carriers. 
Applying the same motivation as applied in claim 8. 

11 is rejected under 35 U.S.C. 103 as being unpatentable over Knebel (US 2018020317) in view of Venkataraman (US 20110080487) and in further view of Ishiwata (US 20180002670).

Regarding claim 11, Knebel (modified by Venkataraman) disclose the method of claim 9.  Furthermore, Knebel does not explicitly disclose
wherein the cells or medical preparations are not stained.  
However, Ishiwata discloses
wherein the cells or medical preparations are not stained.  [See Ishiwata [Title] Evaluating cell without stains.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Knebel (modified by Venkataraman) to add the teachings of Ishiwata, in order to expedite the microscopy imaging process by imaging cells without having to stain the cells.
 
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Knebel (US 2018020317) in view of Venkataraman (US 20110080487) and in further view of Yoshihara (US 20180188177).

Regarding claim 13, Knebel (modified by Venkataraman) disclose the method of claim 9.  Furthermore, Knebel does not explicitly disclose
further comprising the step of: f) assigning the cell to a cell type based on predetermined information and the two-dimensional or three-dimensional or volumetric information about the cell ascertained in step d).
However, Yoshihara does disclose
further comprising the step of: f) assigning the cell to a cell type based on predetermined information and the two-dimensional or three-dimensional or volumetric information about the cell ascertained in step d). [See Yoshihara [0184]  Also, see 0184, type of cell image is identified.  Also, see 0017, obtains a characteristic value relevant to the characteristics of the cell.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Knebel (modified by Venkataraman) to add the teachings of Yoshihara, in order to perform obvious object recognition in the field of image processing to cells in the microscopy imaging field such that a correct diagnosis is performed on the cells.  Also, see Yoshihara [0006]].
 
Regarding claim 14, Knebel (modified by Venkataraman and Yoshihara) disclose the method of claim 13.  Furthermore, Knebel does disclose
a method for assigning a cell to a cell type, comprising a method for ascertaining two-dimensional or three-dimensional or volumetric information about the cell as claimed in claim 13, [See examiners rejection for claim 13]
Furthermore, Knebel does not explicitly disclose
wherein steps a) to d) are carried out at a first location and wherein the information ascertained in step d) is digitally transferred to a second location via a network connection and wherein step f) is performed at the second location.
However, Yoshihara does disclose
wherein steps a) to d) are carried out at a first location and wherein the information ascertained in step d) is digitally transferred to a second location via a network connection and wherein step f) is performed at the second location. [See Yoshihara [Fig. 1] Microscope image acquisition device (1) is connected via a communication line (3, para. 0053, states this connection over a network) to the image processing device (2).  Also, see 0184, type of cell image is identified.]
 Applying the same motivation as applied in claim 13.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Knebel (US 2018020317) in view of Venkataraman (US 2011008047) and in further view of El-Zehiry et al. (herein after will be referred to as El-Zehiry) (US 20170132450).

Regarding claim 15, Knebel discloses
a) supplying a sample with the cell or the medical preparation to a microscope, the microscope for imaging a light field in an object region and comprising a light source and an objective lens, [See Knebel [0004] Microscope.  Also, see [0004] Illuminated with a light beam in form of a light sheet.  Also, see Fig. 6, objective (30).]
b) recording light beams emanating from the cell or the medical reparation with a digital recording device in response to illuminating the sample with the light source, c) imaging the light field imaged in the microscope from the object region with a light field camera, [See Knebel [Fig. 6] Light field camera (50).]
c) imaging the light field imaged in the microscope from the object region with a light field camera, [See Knebel [Fig. 6] Light field camera (50).]
c2) imaging an object plane in the object region with a further camera, [See Knebel [0020] Two detection paths leading to different cameras.  Also, see 0004, microscope.]
d) ascertaining two-dimensional or three-dimensional or volumetric information about the cell or the medical preparation from information of the light beams recorded in step b) or information of the light field imaged in step c) or step c2), [See Knebel [0034] Conventional image acquisition.  Also, see 0035, image reconstruction to determine Z resolution.]
Knebel does not explicitly disclose
a method for digitally staining a cell or a medical preparation, the method comprising the following steps: 
the further camera having a higher lateral resolution than a lateral resolution of the light field camera,
e) digitally staining the cell or the medical preparation in accordance with a predetermined assignment between the two-dimensional or three-dimensional or volumetric information about the cell or the medical preparation and staining of a corresponding cell or medical preparation or a structure within the cell or the 
However, Venkataraman does disclose
the further camera having a higher lateral resolution than a lateral resolution of the light field camera, [See Venkataraman [0009] First and second imager, where the imagers have different imaging characteristics.  Also, see 0098, image characteristics refer to FOV’s and resolution.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Knebel to add the teachings of Venkataraman, in order to obtain different imaging characteristics such that improved imaging results are obtained.
Knebel (modified by Venkataraman) do not explicitly disclose
a method for digitally staining a cell or a medical preparation, the method comprising the following steps: 
e) digitally staining the cell or the medical preparation in accordance with a predetermined assignment between the two-dimensional or three-dimensional or volumetric information about the cell or the medical preparation and staining of a corresponding cell or medical preparation or a structure within the cell or the medical preparation by way of a staining protocol, and f) displaying an image of the digitally stained cell or preparation.  
However, El-Zehiry does disclose
a method for digitally staining a cell or a medical preparation, the method comprising the following steps: [See El-Zehiry [0009] Digital staining applied to cell images.]
e) digitally staining the cell or the medical preparation in accordance with a predetermined assignment between the two-dimensional or three-dimensional or volumetric information about the cell or the medical preparation and staining of a corresponding cell or medical preparation or a structure within the cell or the medical preparation by way of a staining protocol, and f) displaying an image of the digitally stained cell or preparation.  [See El-Zehiry [0009] Digital staining applied to cell images, wherein a mapping is determined between optical density and coloring associated with a staining protocol.  Also, see Fig. 15, display (1566).]
 It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Knebel (modified by Venkataraman) to add the teachings of El-Zehiry, in order to provide more detailed information regarding cellular structure [See El-Zehiry [0004, 0057]].

Regarding claim 16, Knebel (modified by Venkataraman and El-Zehiry) disclose the method of claim 15.  Furthermore, Knebel does not explicitly disclose
wherein the staining protocol is the May-Grunwald-Giemsa staining protocol, modified Wright staining protocol, Wright-Giemsa staining protocol, or Romanowsky staining protocol.
However, El-Zehiry discloses
wherein the staining protocol is the May-Grunwald-Giemsa staining protocol, modified Wright staining protocol, Wright-Giemsa staining protocol, or Romanowsky staining protocol.  [See El-Zehiry [0057] Wright and Giemsa staining methodologies.]
 Applying the same motivation as applied in claim 15.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Knebel (US 2018020317) in view of Venkataraman (US 20110080487) in view of El-Zehiry (US 20170132450) and in further view of Levoy (US 20080266655).

Regarding claim 17, Knebel (modified by Venkataraman and El-Zehiry) disclose the method of claim 15.  Furthermore, Knebel does not explicitly disclose
further comprising the step of: carrying out digital refocusing or a focus variation by way of the two-dimensional or three-dimensional or volumetric information of the cell, ascertained in step d), along an optical axis of the microscope, wherein the digital refocusing is implemented in computer assisted or numerical fashion.
However, Levoy does disclose
further comprising the step of: carrying out digital refocusing or a focus variation by way of the two-dimensional or three-dimensional or volumetric information of the cell, ascertained in step d), along an optical axis of the microscope, wherein the digital refocusing is implemented in computer assisted or numerical fashion. [See Levoy [Abstract] Information from the detected light is used to compute refocused images.  Also, see 0061, refocusing the microscope by changing length.]
 It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Knebel (modified by Venkataraman and El-Zehiry) to add the teachings of Levoy, in order to improve upon the challenges in microscopy imaging applications [See Levoy [0006]].

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Knebel (US 2018020317) in view of Venkataraman (US 20110080487) in view of El-Zehiry (US 20170132450) and in further view of Yoshihara (US 20180188177).

Regarding claim 17, Knebel (modified by Venkataraman and El-Zehiry) disclose the method of claim 15.  Furthermore, Knebel does not explicitly disclose
further comprising the step of: assigning the cell to a cell type based on predetermined information and the two-dimensional or three-dimensional or volumetric information about the cell ascertained in step d).
However, Yoshihara discloses
further comprising the step of: assigning the cell to a cell type based on predetermined information and the two-dimensional or three-dimensional or volumetric information about the cell ascertained in step d). [See Yoshihara [0184]  Also, see 0184, type of cell image is identified.  Also, see 0017, obtains a characteristic value relevant to the characteristics of the cell.]
[0006]].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Christoph et al. (US 20180106595) (Claims 46 and 49) – two light field cameras, where one of the cameras has a higher resolution.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES T BOYLAN/Primary Examiner, Art Unit 2486